Mr. Justice Breese delivered the opinion of the Court: The action of assumpsit, so called, is an action on the case, and is properly entitled an action of trespass on the case. To determine the cause of action, whether for a tort or on promises, we must look to the declaration. The first and second counts are very in artificially drawn, to say the least, and are meaningless. The third, fourth and fifth counts are counts in assumpsit. The judgment is correctly entered against all the defendants, as appears by the amended record filed. As there are no facts preserved by the bill of exceptions, we cannot determine whether the court, sitting as a jury, found correctly or not. We must intend the court had sufficient evidence before it to justify its finding, and we must affirm the judgment. ' Judgment affirmed.